DETAILED ACTION
This is in response to communication filed on January 28, 2021.
Status of Claims
Claims 1 – 24 are pending, of which claims 1 and 17 are in independent form.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Claim Rejections - 35 USC § 112
In light of applicant’s response, the examiner withdraws the previous rejection to claim 24 under 35 USC 112.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 8, 10 – 13, and 15 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwich et al., U.S. Patent 9,178,764 (hereinafter referred to as Hartwich) (from Applicant’s IDS) in view of Shirani et al., U.S. Patent 7,532,048 (hereinafter referred to as Shirani) (from Applicant’s IDS).

Referring to claim 1, Hartwich discloses “A circuit” (Fig. 6), “comprising: two bus line terminals for coupling data, in response to a transmit data input, to a bus” (Fig. 6 TxD, CANH and CANL); “and a bridge circuit” (Fig. 6 all between driver and CANH, CANL) “operable in a plurality of states including a dominant state and a recessive state” (column 1 lines 49 – 65 dominant bus level and recessive bus level and column 2 lines 45 – 53 other stations), providing “a differential driver voltage on the bus” (Fig. 6 and column 1 lines 56 – 65 and column 2 lines 18 – 28 voltage difference between two bus lines); and “the bridge circuit is to drive the bus” (column 1 lines 49 – 65 dominant bus level and recessive bus level and column 2 lines 45 – 53 other stations), “wherein the bridge circuit is configured to” “transition from the dominant state to the recessive state” (column 1 lines 49 – 65 dominant bus level and recessive bus level and column 2 lines 45 – 53 other stations).
	Hartwich does not appear to explicitly disclose “a bridge circuit, with adjustable resistances” “and wherein the adjustable resistances of the bridge circuit are configured to independently adjust a driver impedance and to independently adjust a differential driver voltage on the bus to set an impedance of the bus for an impedance load on the bus that is lower than the high impedance load for an operation of the bridge circuit 
However, Shirani discloses another differential driver, wherein a circuit includes “a bridge circuit, with adjustable resistances” (Fig. 4A variable resistors Rd1, Rd2, Rd3, Rd4, and Rt); “wherein the adjustable resistances of the bridge circuit are configured to independently adjust a driver impedance and to independently adjust a differential driver voltage on the bus” (Fig. 4A and column 1 lines 20 – 41 line drivers must generate a certain voltage swing across the transmission line, and second line drivers must have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line.  Also column 3 lines 12 – 29 describes why these variable resistors are used to generate a target voltage level onto the line and ensure that the resistors match the line impedance and column 4 lines 4 – 11, when describing Fig. 4A, explains that the circuitry has the capability to generate a continuous range of output signal swings while maintaining an effective impedance equal to a line differential impedance.  As seen in Fig. 4A, driver coder logic separately controls Rd1/Rd4, Rd2/Rd3, and Rt) “to set an impedance of the bus for an impedance load on the bus that is lower than the high impedance load for an operation of the bridge circuit during which the bridge circuit is to drive the bus” (Fig. 4A and column 5 lines 1 – 15 in order to launch an adjustable amplitude voltage into the line, dotted line path shows current path through Rd1, Rt, and Rd4 since Rd2 and Rd3 are set to infinity), “wherein the bridge circuit is configured to reduce the driver impedance” “to prevent or suppress signal ringing during the state transition” (column 5 sets the variable resistances Rd1-Rd4 and Rt in order to be able to produce and launch a voltage into the line.  Also, column 3 lines 30 – 37, generates the target voltage level using impedance matching to eliminate signal reflections).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Shirani with Hartwich so that Shirani’s adjustable resistances are used in the system of Hartwich, which describes transitions from dominant to recessive.  In other words, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shirani with Hartwich so that “the bridge circuit is configured to reduce the driver impedance during a state transition from the dominant state to the recessive state to prevent or suppress signal ringing during the state transition.”
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances to adjust a driver impedance and to independently adjust a differential driver voltage on the bus.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 2, Hartwich discloses “an edge detector configured to detect a transition on the transmit data input” (Figs. 3 and 6 along with column 4 line 42 – column 5 line 24 analysis arrangement 310 evaluating the TxD signal).
	Hartwich does not appear to explicitly disclose “wherein the bridge circuit has two legs, wherein each leg comprises an adjustable pull resistance and an adjustable push resistance connected in series with a respective one of the two bus line terminals, the circuit further comprising: an edge detector configured to detect a transition on the transmit data input and to adjust the impedances of the adjustable pull resistances and the adjustable push resistances in response to the detected transition through which the impedance of the bus is adjusted and for operation of the bridge circuit to drive the bus using the dominant state.”
	However, Shirani discloses “wherein the bridge circuit has two legs, wherein each leg comprises an adjustable pull resistance and an adjustable push resistance connected in series with a respective one of the two bus line terminals” (Fig. 4A Rd1, Rd2, Rd3, and Rd4 connecting to Vop and Von), “the circuit further comprising: an edge detector coupled to the transmit data input, wherein the edge detector is configured to detect a transition on the transmit data input and to adjust the impedances of the adjustable pull resistances and the adjustable push resistances in response to the detected transition” (Fig. 4A driver coder logic 120 outputs signals for Rd1 through 
Rd4 and Rt) “through which the impedance of the bus is adjusted and for operation of the bridge circuit to drive the bus using the dominant state” (Fig. 4A and column 5 lines 1 – 15 in order to launch an adjustable amplitude voltage into the line, dotted line path shows current path through Rd1, Rt, and Rd4 since Rd2 and Rd3 are set to infinity).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances and an edge detector.
The motivation for doing so would have been to provide power efficiency while producing voltages to communicate data (as stated by Shirani in column 3 lines 30 – 37 and column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 3, as above in reference to rejection under 35 USC 112, the examiner will treat these claim limitations as best understood.
Hartwich does not appear to explicitly disclose “the bridge circuit has first and second legs, each leg connected to a voltage supply rail and to a reference voltage node, in which: the first leg includes an adjustable push resistance connected in series with a first one of the bus line terminals and the voltage supply rail, and an adjustable pull resistance connected in series with the first bus line terminal and the reference voltage node, and the second leg includes an adjustable pull resistance connected in series with a second one of the bus line terminals and the voltage supply rail, and an adjustable push resistance connected in series with the second bus line terminal and the reference voltage node.”
Fig. 4A).
A mapping in Shirani’s Fig. 4A is provide below for clarity.

    PNG
    media_image1.png
    604
    1014
    media_image1.png
    Greyscale


Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.

The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 4, Hartwich discloses “a voltage supply rail; and a ground rail, wherein the bridge circuit is connected between the voltage supply rail and the ground rail” (Fig. 6 V_CANH and V_CANL with circuit connected between the V_CANH and V_CANL).
	Also, Shirani discloses “a voltage supply rail; and a ground rail, wherein the bridge circuit is connected between the voltage supply rail and the ground rail” (Fig. 4A and column 4 lines 4 – 30 voltage source 108, ground connected to bottom of Rd3 and Rd4.  Rd1 through Rd4 are connected between voltage source 108 and ground).
	
	As per claim 5, Hartwich does not appear to explicitly disclose “a voltage supply rail and a ground rail, wherein: the bridge circuit is connected between the voltage supply rail and the ground rail; the adjustable push resistance of one of the legs and the adjustable pull resistance of the other one of the legs are connected to the voltage 
	However, Shirani discloses “a voltage supply rail and a ground rail, wherein: the bridge circuit is connected between the voltage supply rail and the ground rail; the adjustable push resistance of one of the legs and the adjustable pull resistance of the other one of the legs are connected to the voltage supply rail; and the adjustable pull resistance of the one leg and the adjustable push resistance of the other one leg are connected to the ground rail” (Fig. 4A and column 4 lines 4 – 30 voltage source 108, ground connected to bottom of Rd3 and Rd4.  Rd1 through Rd4 are connected between voltage source 108 and ground).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes legs with serially connected adjustable resistances.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 6, Hartwich does not appear to explicitly disclose “the edge detector is configured to adjust the adjustable pull resistances to a same push 
	However, Shirani discloses “the edge detector is configured to adjust the adjustable pull resistances to a same push impedance at each point in time and to adjust the adjustable push resistances to a same impedance at each point in time” (Fig. 4A and column 4 lines 57 – 62, the same signal controls Rd1 and Rd4 at the same time, the same signal controls Rd2 and Rd3 at the same time).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances, pull resistances are adjusted to a same impedance, and push resistances are adjusted to a same impedance.
The motivation for doing so would have been to generate a continuous range of output signal swings, while maintaining an effective impedance equal to a line differential impedance (as stated by Shirani in column 4 lines 4 – 11).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 7, Hartwich discloses “a set of diodes each of which connected in series to one of” to the ground rail or the supply rail (Fig. 6 D1 through D4).
the adjustable pull resistances and the adjustable push resistances.”
However, as above, Shirani discloses the bridge circuit including “the adjustable pull resistances and the adjustable push resistances” (Fig. 4A Rd1 through Rd4).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances and diodes connected in series.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).  Also, the diodes of Hartwich are described as preventing overwriting the recessive bus level (as stated by Hartwich in column 6 lines 35 – 58).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 8, Hartwich does not appear to explicitly disclose “the adjustable resistances are adjustable between a first impedance and a second impedance that is higher than the first impedance.”
However, Shirani discloses “the adjustable resistances are adjustable between a first impedance and a second impedance that is higher than the first impedance” (Fig. 4A Rd1 through Rd4 are variable resistors that inherently are adjustable between a ‘low’ impedance and a ‘high ohmic’ impedance.  Further, column 4 lines 4 – 30 describes a high value, for example, infinity and column 5 lines 1 – 15 when Rd2 and Rd3 are set to infinity, the signal travels through Rd1 and Rd4 (which are low impedance)).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances adjustable between a low and high impedance.
The motivation for doing so would have been to provide voltages to communicate data by launching a voltage into the line whose amplitude is adjustable (as stated by Shirani in column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 10, Hartwich discloses “wherein the edge detector is configured to detect one of a transition from dominant to recessive and a transition from recessive to dominant” (column 1 lines 49 – 65, column 2 lines 42 – 53, column 5 line 59 – column 6 line 8).
	Also, Shirani discloses “wherein the edge detector is configured to detect one of a transition from dominant to recessive and a transition from recessive to dominant” (Fig. 4A and column 4 lines 49 – 67).

	As per claim 11, Hartwich discloses the driver driving signals “for a predefined subperiod of a bit time” (column 1 lines 36 – 65 duration for transmission of a bit and buildup of a voltage).
	Hartwich does not appear to explicitly disclose “the edge detector is configured to adjust the adjustable pull resistances and the adjustable push resistances to target impedances such that the circuit drives bus with a target driver impedance.”
	However, Shirani discloses “the edge detector is configured to adjust the adjustable pull resistances and the adjustable push resistances to target impedances such that the circuit drives the bus with a target driver impedance” (Fig. 4A and column 4 lines 12 – 30 and lines 57 – 67 driver code logic 120 setting resistors and impedances).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that the edge detector adjusts the adjustable resistances to target impedances.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 12, Hartwich discloses the driver driving signals “for a remaining subperiod of the bit time” (column 1 lines 36 – 65 duration for transmission of a bit and buildup of a voltage).
	Hartwich does not appear to explicitly disclose “the edge detector is further configured to adjust the adjustable pull resistances and the adjustable push resistances such that the circuit drives the bus high ohmic.”
	However, Shirani “the edge detector is further configured to adjust the adjustable pull resistances and the adjustable push resistances such that the circuit drives the bus high ohmic” (Fig. 4A and column 4 lines 12 – 30 and lines 57 – 67 driver code logic 120 setting resistors and impedances, high resistor value).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that the edge detector adjusts the adjustable resistances to target impedances.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 13, Hartwich does not appear to explicitly disclose “the target driver impedance comprises one of a termination resistance and a low ohmic impedance less than the termination resistance.”
	However, Shirani “the target driver impedance comprises one of a termination resistance and a low ohmic impedance less than the termination resistance” (Fig. 4A and column 4 lines 12 – 30 and lines 57 – 67 driver code logic 120 setting resistors and impedances, high resistor value).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that the edge detector adjusts the adjustable resistances to target impedances.
The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 15, Hartwich discloses “A transceiver, comprising: a transmitter arranged to receive a transmit data input to provide a drive signal to a bus, wherein the transmitter comprises a circuit according to claim 1” (Figs. 3 and 6).

As per claim 16, Hartwich does not appear to explicitly disclose “the bridge circuit is configured and arranged to mitigate ringing on the bus by adjusting the driver impedance and the differential driver voltage independently from one another.”
	However, Shirani discloses “the bridge circuit is configured and arranged to mitigate ringing on the bus by adjusting the driver impedance and the differential driver voltage independently from one another” (Fig. 4A driver coder logic with signals for controlling Rd1 and Rd4 independently from Rd2 and Rd3.  Also column 1 lines 20 – 41 line drivers must generate a certain voltage swing across the transmission line, and second line drivers must have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line.  Also column 3 lines 12 – 29 describes why these variable resistors are used to generate a target voltage level onto the line and ensure that the resistors match the line impedance and column 4 lines 4 – 11, when describing Fig. 4A, explains that the circuitry has the capability to generate a continuous range of output signal swings while maintaining an effective impedance equal to a line differential impedance).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that the edge detector adjusts the adjustable resistances to target impedances.

Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.
	
	Referring to claim 17, Hartwich discloses “An apparatus comprising: a first terminal configured to couple to a high level line of a bus having a nominal impedance across the bus line terminals as characterized by termination resistances at respective ends of the bus; a second terminal configured to couple to a low level line of the bus” (Fig. 6 CANH and CANL.  As argued by Applicant, CAN bus includes a bus having termination resistances and nominal impedance across the bus terminals); “and a bridge circuit coupled to the first and second terminals” (Fig. 6 all between driver and CANH, CANL).
	Hartwich does not appear to explicitly disclose the bridge circuit “including a plurality of adjustable resistor circuits, the adjustable resistor circuits configured to adjust a driver impedance and a differential driver voltage across the high and low level bus lines independently from one another.”
	However, Shirani discloses another differential driver with “a first terminal configured to couple to a high level line of a bus having a nominal impedance across the bus line terminals as characterized by termination resistances at respective ends of the bus” (column 3 lines 12 – 37), wherein a bridge circuit “including a plurality of adjustable resistor circuits, the adjustable resistor circuits configured to adjust a driver impedance and a differential driver voltage across the high and low level bus lines Fig. 4A Rd1, Rd2, Rd3, and Rd4.  Also, column 1 lines 20 – 41 line drivers must generate a certain voltage swing across the transmission line, and second line drivers must have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line.  Also column 3 lines 12 – 29 describes why these variable resistors are used to generate a target voltage level onto the line and ensure that the resistors match the line impedance and column 4 lines 4 – 11, when describing Fig. 4A, explains that the circuitry has the capability to generate a continuous range of output signal swings while maintaining an effective impedance equal to a line differential impedance).
	The limitations of “wherein the bridge circuit is operable in a plurality of states including a recessive state, wherein the bridge circuit is configured to reduce driver impedance during a state transition from the dominant state to the recessive state to prevent or suppress signal ringing during the state transition” is equivalent to corresponding limitations of claim 1.
Therefore, the above rejection of these limitations in claim 1 applies here as well.
The further newly added limitation of the bridge circuit “manifests a high impedance load on the bus to maintain the nominal impedance” is taught by Shirani (column 3 lines 12 – 37 generating target voltage level onto the line and ensuring that at all times the effective parallel impedance of the resistors matches to the line impedance).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.

The motivation for doing so would have been to provide power efficiency (as stated by Shirani in column 3 lines 30 – 37).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

	As per claim 18, Hartwich discloses “at least one state of the plurality of states other than the recessive state” (column 1 lines 49 – 65, column 2 lines 42 – 53, column 5 line 59 – column 6 line 8 dominant bus level and recessive bus level)
Hartwich does not appear to explicitly disclose “the bridge circuit has two legs, and each leg comprises an adjustable pull resistor circuit and an adjustable push resistor circuit connected in series with one of the first and second terminals coupled to the bridge circuit, and wherein the driver impedance and the differential driver voltage are adjustable by the bridge circuit to set the impedance of the bus.”
However, Shirani discloses “the bridge circuit has two legs, and each leg comprises an adjustable pull resistor circuit and an adjustable push resistor circuit connected in series with one of the first and second terminals coupled to the bridge circuit” (Fig. 4A Rd1, Rd2, Rd3, and Rd4 connecting to Vop and Von), “and wherein the driver impedance and the differential driver voltage are adjustable by the bridge circuit Fig. 4A, driver coder logic separately controls Rd1/Rd4, Rd2/Rd3, and Rt).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances and an edge detector.
The motivation for doing so would have been to provide power efficiency while producing voltages to communicate data (as stated by Shirani in column 3 lines 30 – 37 and column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 19, Hartwich does not appear to explicitly disclose “the bridge circuit is configured and arranged to mitigate ringing on the bus by adjusting the driver impedance and the differential driver voltage independently from one another.”
However, Shirani discloses “the bridge circuit is configured and arranged to mitigate ringing on the bus by adjusting the driver impedance and the differential driver voltage independently from one another” (Fig. 4A driver coder logic with signals for controlling Rd1 and Rd4 independently from Rd2 and Rd3.  Also column 1 lines 20 – 41 line drivers must generate a certain voltage swing across the transmission line, and second line drivers must have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line.  Also column 3 lines 12 – 29 describes why these variable resistors are used to generate a target voltage level onto the line and ensure that the resistors match the line impedance and column 4 lines 4 – 11, when describing Fig. 4A, explains that the circuitry has the capability to generate a continuous range of output signal swings while maintaining an effective impedance equal to a line differential impedance).
Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances and an edge detector.
The motivation for doing so would have been to provide power efficiency while producing voltages to communicate data (as stated by Shirani in column 3 lines 30 – 37 and column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 20, Hartwich does not appear to explicitly disclose “the bridge circuit includes: a first leg including an adjustable push resistance connected in series with the first terminal and a voltage supply rail, and an adjustable pull resistance connected in series with the first terminal and a reference voltage node, and a second 
Shirani discloses “the bridge circuit includes: a first leg including an adjustable push resistance connected in series with the first terminal and a voltage supply rail, and an adjustable pull resistance connected in series with the first terminal and a reference voltage node, and a second leg including an adjustable pull resistance connected in series with the second terminal and the voltage supply rail, and an adjustable push resistance connected in series with the second tem1inal and the reference voltage node” (Fig. 4A).  A mapping in Shirani’s Fig. 4A is provide below for clarity.

    PNG
    media_image1.png
    604
    1014
    media_image1.png
    Greyscale

Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.

The motivation for doing so would have been to provide power efficiency while producing voltages to communicate data (as stated by Shirani in column 3 lines 30 – 37 and column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 21, Shirani discloses “the bridge circuit is to provide the adjustable resistances connected to the two bus line terminals while maintaining a nominal impedance, across the bus line terminals, as characterized by termination resistances at respective ends of the bus” (Fig. 4A and column 3 lines 12 – 37 generating target voltage level onto the line and ensuring that at all times the effective parallel impedance of the resistors matches to the line impedance).
As above, Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hartwich and Shirani before him or her, to modify the teachings of Hartwich to include the teachings of Shirani so that a bridge circuit includes adjustable resistances.

Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 22, Hartwich discloses “the bus has a nominal impedance across the bus line terminals as characterized by termination resistances at respective ends of the bus” (column 2 lines 18 – 28 CAN standard and terminating resistances), “and wherein the bridge circuit is to maintain the nominal impedance across the bus line terminals during at least one of the plurality of states” (as Applicant argues on page 11 of the reply received on 10/6/2020, “integrity of data sent over a CAN bus requires maintaining such termination and nominal bus impedance for the operable modes of any CAN bus driver, including the CAN bus driver of Figure 6 of the '764 reference”).
Further, Shirani discloses “the bus has a nominal impedance across the bus line terminals as characterized by termination resistances at respective ends of the bus, and wherein the bridge circuit is to maintain the nominal impedance across the bus line terminals during at least one of the plurality of states” (Fig. 4A and column 3 lines 12 – 37 generating target voltage level onto the line and ensuring that at all times the effective parallel impedance of the resistors matches to the line impedance).
As above, Hartwich and Shirani are analogous art because they are from the same field of endeavor, which is differential drivers.

The motivation for doing so would have been to provide power efficiency while producing voltages to communicate data (as stated by Shirani in column 3 lines 30 – 37 and column 5 lines 1 – 10).
Therefore, it would have been obvious to combine Shirani with Hartwich to obtain the invention as specified in the instant claim.

As per claim 23, Hartwich discloses “the bus is terminated with respective termination resistances at the ends of the bus to provide a nominal cable impedance, approximately equal ½ of the sum of the respective termination resistances, while the bridge circuit is connected to the two bus line terminals” (Applicant states, on page 10 of the reply received 10/6/2020, that Hartwich’s CAN but lines and citations to well-known literature teach a pair of bus-terminating resistors, each of 120 ohms with a total nominal resistance around 60 ohms).

As per claim 24, the features of claim 24 have been addressed in the rejections above.  Claim 24 is a mere duplication of the bridge circuit and its features claimed above.  As learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result 
Further, Hartwich discloses the CAN system and a plurality of user stations connected to a CAN bus are known (column 1 lines 12 – 25).  It would have been obvious to one of ordinary skill in the art to combine Shirani with Hartwich so that each user station includes the circuitry of Shirani for connecting to the bus.

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (assuming above issues are also corrected).

Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. 
Applicant argues, on page 10 lines 6 – 16, that claim 24 is not simply a duplicate of claim 17, and includes added sets of circuit nodes coupled to the same bus as another bridge circuit.
The examiner has clarified above in the rejection of claim 24, that Hartwich discloses multiple user stations connected to a CAN bus.  The teachings of Shirani’s bus circuitry would be obvious to be duplicated into multiple user stations connected to a bus.  This is the duplication that the examiner was referring to in the previous 

Applicant argues, on page 10 lines 17 – 29, that the rejection of claim 23 does not take into account the last limitation of the claim which states “while the bridge circuit is connected to the two bus line terminals.”  Applicant continues, “the skilled artisan would not be able to understand how such a nominal cable impedance would be provided” while the alleged bridge circuit is connected to the two bus line terminals.
The examiner disagrees.  First, Applicant concedes that Hartwich discloses a nominal cable impedance due to bus terminal resistances.  Second, Shirani describes a low power approach to a line driver for generating target voltage onto the bus while ensuring at all times matched line impedance (column 3 lines 12 – 37).  Thus, when combining the circuitry of Shirani with Hartwich, the nominal cable impedance would be provided “while the bridge circuit is connected to the two bus line terminals.”

Applicant argues, on page 10 line 30 – page 11 line 7, that once the cited circuits are combined, the nominal cable impedance would not be provided.
The examiner disagrees.  As above, Hartwich discloses a nominal cable impedance due to bus terminal resistances and Shirani describes a low power approach to a line driver for generating target voltage onto the bus while ensuring at all times matched line impedance (column 3 lines 12 – 37).

Applicant argues, on page 11 line 10 – page 12 line 31, that the examiner’s response to arguments have been misread and are insufficient.  Applicant further states that the examiner attempts to address and dismiss Applicant’s argument based solely on a statement of Shirani – as though the examiner is not rejecting the claims based on the cited circuits being combined.  Applicant then argues that the combination of Hartwich and Shirani is improper due to Hartwich’s goal of speeding up setting of a recessive bus level, since Shirani would hinder this goal.  Finally, Applicant argues that there is no way to add the circuit of Shirani to Hartwich’s system without rendering the data bus inoperable as intended and undermining the speed-up feature of Hartwich.
The examiner disagrees.  As previously stated by the examiner, Shirani ‘048 teaches describes a low power approach to a line driver for generating target voltage onto the bus while ensuring at all times matched line impedance (column 3 lines 12 – 37).  Shirani ‘048 describes a different method for introducing voltages onto the differential bus while matching line impedance.  This method saves power.  Even if Shirani's resistances create a slower response when combined with Hartwich's driver, the driver still functions for its intended use (transmitting information).  One of ordinary skill would design a system according to a priority of factors (speed vs power) for the system's specific needs.  Therefore, it would be obvious to one of ordinary skill in the art to combine Shirani’s variable resistances approach with Hartwich’s driver so that the data is transmitted while ensuring line impedance matching and saving power.



Applicant argues, on page 14, that Shirani's circuitry would introduce reflection that is not present in Hartwich, and then fix the reflection issue.  Applicant also argues that adding the circuit of Shirani would create a mismatched bus termination.  The last paragraph of page 14 again states that Shirani’s circuitry would impede the goal speeds of Hartwich.
The examiner disagrees.  Shirani teaches problems regarding maintaining bus impedance while changing amplitude and during rise/fall of signals (background section).  Specifically, Shirani discloses distant and lossy channels that require certain signal characteristics for effective transmission (background section).  Shirani’s circuitry is provided to combat the distant and lossy channels that require high enough signal power to correctly transmit while maintaining nominal bus impedance (background section).  Thus, the examiner disagrees that a combination of Shirani’s circuitry with Hartwich’s system is both creating a ringing issue and solving the ringing issue.  Further, Shirani explicitly discloses not creating a mismatched bus termination when describing a low power approach to a line driver for generating target voltage onto the bus while ensuring at all times matched line impedance (column 3 lines 12 – 37).  Regarding the argument that Shirani’s circuitry would impede the goal speeds of Hartwich, this argument has been addressed above.

Applicant argues, on page 15 lines 1 – 6, that the combination of Shirani’s circuitry with the system of Hartwich is incompatible and would render the circuit inoperable for the purposes intended and would worsen the ringing effect.
The examiner disagrees.  These arguments have been addressed above.

Applicant argues, on page 15 lines 7 – 13, that adding the adjustable resistance circuitry of Shirani would slow the data and might even impede the data from ever reaching a receiving node.
The examiner disagrees.  As above, Shirani ‘048 describes a different method for introducing voltages onto the differential bus while matching line impedance.  This method saves power.  Even if Shirani's resistances create a slower response when combined with Hartwich's driver, the driver still functions for its intended use (transmitting information).  One of ordinary skill would design a system according to a priority of factors (speed vs power) for the system's specific needs.  Therefore, it would be obvious to one of ordinary skill in the art to combine Shirani’s variable resistances approach with Hartwich’s driver so that the data is transmitted while ensuring line impedance matching and saving power.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184